Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on December 27, 2021 is acknowledged.
3.	Claims 5-11, 16 and 18 are cancelled.
4.	Claims 1-4, 12-15, 17 and 19 are pending in this application.
5.	Claims 12-15 and 19 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 1-4 and 17 are allowed in this office action.

Restriction
7.	Applicant elected without traverse of Group 1 (claims 1-4 and 16-17) and elected the species of at least 85% sequence identity to SEQI DNO: 1 for the species of peptide, once daily as the species of frequency of administration, about 5 ng to 500 g as the species of dosage, and Alzheimer’s Disease as the species of neuroinflammatory disease in the reply filed on August 31, 2021. Restriction was deemed to be proper and was made FINAL in this previous office action.

Declaration under 37 CFR 1.130(a)
8.	Applicant filed Declaration under 37 CFR 1.130(a) on December 27, 2021. This is sufficient to overcome the rejection of claims 1-2 and 16-17 under 35 U.S.C. 103 as being unpatentable over Bester (Oncotarget, 2015, 6(34): 35284-35303, filed with IDS) in view of Pretorius et al (bioRxiv, April 4, 2017, pp. 1-21, filed with IDS) as evidenced 

Withdrawn Objections and Rejections
9.	Objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code, is hereby withdrawn in view of Applicant’s amendment to the specification.
10.	Rejection of claims 1-4 and 16-17 under 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), first paragraph (enablement), is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1-4 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), first paragraph (written description), is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 1-2 and 16-17 under 35 U.S.C. 103 as being unpatentable over Bester (Oncotarget, 2015, 6(34): 35284-35303, filed with IDS) in view of Pretorius et al (bioRxiv, April 4, 2017, pp. 1-21, filed with IDS) as evidenced by UniProt P18428 (pp. 1-13, Integrated into UniProtKB/Swiss-Prot on November 1, 1990), is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Applicant’s filing of Declaration under 7 CFR 1.130(a).




EXAMINER’S AMENDMENT
13.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Calista Mitchell on January 20, 2022.

Claims 12-15 and 19 have been amended as follows: 

12.-15. (Cancelled)

19. (Cancelled)

Claims 1-4 and 17, as set forth in the amendment filed on December 27, 2021, are allowed.



REASONS FOR ALLOWANCE
14.	The following is an examiner’s statement of reasons for allowance: A method of treating a subject suffering from Alzheimer’s disease, the method comprising administering to the subject a therapeutically effective amount of lipopolysaccharide-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Claims 1-4 and 17 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654